Title: From Thomas Jefferson to Samuel Smith, 3 May 1823
From: Jefferson, Thomas
To: Smith, Samuel


Dear General
Monticello
May 3. 23.
I duly received your favor of the 24th ult, but I am rendered a slow correspondent by the loss of the use, totally of the one, and almost totally of the other wrist, which renders writing scarcely and painfully practicable. I learn with great satisfaction that wholesome economies have been found, sufficient to relieve us from the ruinous necessity of adding annually to our debt by new loans. the deviser of so salutary a relief deserves truly well of his country. I shall be glad too if an additional tax of ¼ D. a gallon on whiskey shall enable us to meet all our engagements with punctuality. viewing that tax as an article in a system of excise, I was once glad to see it fall with the rest of the system, which I considered as prematurely and unnecessarily introduced. it was evident that our existing taxes were then equal to our existing debts. it was clearly foreseen also that the surplus from excise would only become aliment for useless offices, and would be swallowed in idleness by those whom it would withdraw from usefull industry. considering it only as a fiscal measure, this was right. but the prostration of body and mind which the cheapness of this liquor is spreading thro’ the mass of our citizens, now calls the attention of the legislator on a very different principle. one of his important duties is as guardian of those who from causes susceptible of precise definition, cannot take care of themselves, such are infants, maniacs, gamblers, drunkards. the last, as much as the maniac requires restrictive measures to save him from the fatal infatuation under which he is destroying his health, his morals, his family and his usefulness to society. one powerful obstacle to his ruinous self indulgence would be a price beyond his competence. as a sanitary measure therefore it becomes one of duty on the public guardians. yet I do not think it follows necessarily that imported spirits should be subjected to similar enhancement, until they become as cheap as those made at home. a tax on whiskey is to discourage its consumption; a tax on foreign spirits encourages whiskey by removing its rival from competition. the price and present duty throw foreign spirits already out of competition with whiskey, and accordingly they are used but to a salutary extent. you see no persons besotting themselves with imported spirits, wines, liqueurs, cordials Etc whiskey claims to itself alone the exclusive office of sot-making. foreign spirits, wines, teas, coffee, sugar, salt, are articles of as innocent consumption as broadcloths and silks; and ought like them to pay but the average ad valorem duty of other imported comforts. all of them are ingredients in our happiness, and the government which steps out of the ranks of the ordinary articles of consumption to select and lay under disproportionate burthens a particular one, because it is a comfort, pleasing to the taste or necessary to health, and will therefore be bought, is, in that particular a tyranny. taxes on consumption like those on capital or Income, to be just, must be uniform, I do not mean to say that it may not be for the general interest to foster for a while certain infant manufactures, until they are strong enough to stand against foreign rivals: but when evident that they will never be so, it is against right to make the other branches of industry support them. when it was found that France could not make sugar under 6f a lb. was it not tyranny to restrain her citizens from importing at 1f? or would it not have been so to have laid a duty of 5f on the imported? the permitting an exchange of industries with other nations is a direct encouragement of your own, which without that would bring you nothing for your comfort, and would of course cease to be produced.On the question of the next presidential election I am a mere looker on. I never permit myself to express an opinion, or to feel a wish on the subject. I indulge a single hope only, that the choice may fall on one who will be a friend of peace, of economy, of the republican principles of our constitution, and of the salutary distribution of powers made by that between the general and local governments. to this I ever add sincere prayers for your happiness and prosperity.Th: Jefferson